EX-10.6 6 ex10_6.htm EXHIBIT 10.6

Exhibit 10.6

SEVERANCE AGREEMENT



 

THIS AGREEMENT is entered into as of ______ ______, 200_, by and between
[____________________] (the "Employee") and ACTIONPOINT, INC., a Delaware
corporation (the "Company").



1. Term of Agreement.



This Agreement shall remain in effect from the date hereof until the earlier of:



(a) The date when the Employee's employment with the Company terminates for any
reason not described in Section 6; or



(b) the date when the Company has met all of its obligations under this
Agreement following a termination of the Employee's employment with the Company
for a reason described in Section 6.



2. Definition of Cause.



For all purposes under this Agreement, "Cause" shall mean:



(a) The unauthorized use or disclosure of the confidential information or trade
secrets of the Company;



(b) Conviction of, or a plea of "guilty" or "no contest" to, a felony under the
laws of the United States or any state thereof;



(c) An act of embezzlement, fraud or theft with respect to the property of the
Company;



(d) Gross misconduct, gross negligence or other conduct that is cause for
termination under any written Company policy that was in effect before the
Change in Control;



(e) Repeated abuse of alcohol or drugs on the job or in a manner affecting job
performance; or



(f) Failure to perform assigned duties.



The foregoing, however, shall not be deemed an exclusive list of all acts or
omissions that the Company may consider as grounds for the discharge of the
Employee without Cause. In the case of conduct described in Subsection (e)
above, such conduct shall constitute "Cause" only if such conduct recurs after
the Employee has received written notice that the Company considers such conduct
to be "Cause" under this Agreement. In the case of conduct described in
Subsection (f) above, such conduct shall constitute "Cause" only if such conduct
recurs after the Employee has received written notice that the Company considers
such conduct to be "Cause" under this Agreement and had an opportunity to cure
such conduct during a period of not less than 30 days.



 

3. Definition of Change in Control.



For all purposes under this Agreement, "Change in Control" shall mean the
occurrence of any of the following events after the date of this Agreement.



(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity's securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;



(b) The sale, transfer, exchange or other disposition of all or substantially
all of the Company's assets;



(c) A change in the composition of the Company's Board of Directors (the
"Board"), as a result of which 50% or fewer of the incumbent directors are
directors who either (i) had been directors of the Company on the date 24 months
prior to the date of the event that may constitute a Change in Control (the
original "directors") or (ii) were elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the aggregate of the
original directors who were still in office at the time of the election or
nomination and the directors whose election or nomination was previously so
approved; or



(d) Any transaction as a result of which any person is the "beneficial owner"
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company representing at
least 50% of the total voting power represented by the Company's then
outstanding voting securities. For purposes of this Paragraph (e), the term
"person" shall have the same meaning as when used in sections 13(d) and 14(d) of
such Act but shall exclude (i) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or of a parent or subsidiary of
the Company and (ii) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company.



A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company's incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transaction.



 

 

4. Definition of Continuation Period



For all purposes under this Agreement, "Continuation Period" shall mean the
period commencing on the date when the termination of the Employee's employment
under Section 6 is effective and ending on the earlier of:



(a) The date [___] months after the date when the employment termination was
effective; or



(b) The date of the Employee's death.



5. Definition of Good Reason



For all purposes under this Agreement, "Good Reason" shall mean that the
Employee:



(a) Has incurred a material reduction in his/her authority or responsibility as
an employee of the Company, with the result that his/her position is no longer
comparable to the position that he/she occupied before the Change in Control;



(b) Has incurred a reduction in excess of 10% in his/her base salary as an
employee of the Company;



(c) Has been notified by the Company after the Change in Control that his/her
principal place of work as an employee of the Company will be relocated, which
will cause his/her one-way commuting distance to increase by more than 40 miles;
or



(d) Is employed by a successor of the Company that has failed to comply with
Section 10(a).



6. Eligibility for Severance Pay and Benefits



 

(a) Change in Control and Employment Termination. The Employee shall be entitled
to receive the severance pay described in Section 7 and the benefits described
in Section 8 from the Company if, and only if, one of the following events
occurs:



(i) Within the first six-month period after the occurrence of a Change in
Control, the Employee voluntarily resigns his/her employment for Good Reason; or



(ii) Within the first 12-month period after the occurrence of a Change in
Control, the Company terminates the Employee's employment for any reason other
than Cause.



The determination of whether the Employee's employment has terminated shall be
made without regard to whether the Employee continues to provide services to the
Company as a member of the Board or otherwise in the capacity of an independent
contractor. A transfer of the Employee's employment from the Company to a
successor of the Company shall not be considered a termination of employment, if
such successor complies with the requirements of Section 10(a).



 

(b) Other Requirements. The Employee shall be entitled to receive the severance
pay described in Section 7 and the benefits described in Section 8 from the
Company only if the Employee (i) continues his/her employment for such
reasonable period (not to exceed 90 days) as the Company may request in order to
ensure an orderly transition to his/her successor, (ii) has executed a general
release (in a form prescribed by the Company) of all known and unknown claims
that he/she may then have against the Company or persons affiliated with the
Company and (iii) has agreed not to prosecute any legal action or other
proceeding based upon any of such claims.



7. Amount of Severance Pay.



Within five business days after the termination of the Employee's employment
under Section 6, the Company shall pay the Employee a lump sum equal to [___]%
of the Employee's base compensation1 at the greater of (a) the annual rate in
effect on the date when the termination of the Employee's employment with the
Company is effective or (b) the annual rate in effect on the date of the Change
in Control.



8. Bonus and Group Insurance.



(a) Bonus. In the event of an employment termination described in Section 6, the
Company shall pay the Employee a bonus for the year in which such termination
occurs. Such bonus shall not be less than the bonus that would have been payable
absent such termination, calculated on the basis of the most recent interim
results available and prorated to reflect the portion of such year during which
the Employee was employed by the Company.



(b) Group Insurance. During the Continuation Period, the Employee (and, where
applicable, the Employee's dependents) shall be entitled to continue
participation in the group insurance plans maintained by the Company, including
life, disability and health insurance programs, as if the Employee were still an
employee of the Company. Where applicable, the Employee's salary for purposes of
such plans shall be determined at the greater of (i) the annual rate in effect
on the date when the termination of the Employee's employment with the Company
is effective or (ii) the annual rate in effect on the date of the Change in
Control. To the extent that the Company finds it impossible to cover the
Employee under its group insurance during the Continuation Period, the Company
shall provide the Employee with individual policies which offer at least the
same level of coverage and which impose not more than the same costs on the
Employee. The foregoing notwithstanding, in the event that the Employee becomes
eligible for comparable group insurance coverage in connection with new
employment, the coverage provided by the Company under this Subsection (c) shall
terminate immediately. Any group health continuation coverage that the Company
is required to offer under the Consolidated Omnibus Budget Reconciliation Act of
1986 shall commence when coverage under this Subsection (c) terminates.



9. Limitation on Payments.



(a) Application of Limitation. This Section 9 shall apply only if the Employee,
on an after-tax basis, would receive more value under this Agreement after the
application of this Section 9 than before the application of this Section 9. For
this purpose, "after-tax basis" shall mean a calculation taking into account all
federal and state income and excise taxes imposed on the Employee, including
(without limitation) the excise tax described in section 4999 of the Internal
Revenue Code of 1986, as amended (the "Code"). If this Section 9 is applicable,
it shall supersede any conflicting provision of this Agreement.



(b) Basic Rule. The Company shall not make any payment or property transfer to,
or for the benefit of, the Employee (under this Agreement or otherwise) that
would subject the Employee to the excise tax described in section 4999 of the
Code. All calculations required by this Section 9 shall be performed by the
independent auditors retained by the Company most recently prior to the Change
in Control (the "Auditors"), based on information supplied by the Company and
the Employee, and shall be binding on the Company and the Employee. All fees and
expenses of the Auditors shall be paid by the Company.



(c) Reductions. If the amount of the aggregate payments or property transfers to
the Employee must be reduced under this Section 9, then the Employee shall
direct in which order the payments or transfers are to be reduced, but no change
in the timing of any payment or transfer shall be made without the Company's
consent. As a result of uncertainty in the application of Section 4999 of the
Code at the time of an initial determination by the Auditors hereunder, it is
possible that a payment will have been made by the Company that should not have
been made (an "Overpayment") or that an additional payment that will not have
been made by the Company should have been made (an "Underpayment"). In the event
that the Auditors, based upon the assertion of a deficiency by the Internal
Revenue Service against the Employee that the Auditors believe has a high
probability of success, determine that an Overpayment has been made, such
Overpayment shall be treated for all purposes as a loan to the Employee that the
Employee shall repay to the Company, together with interest at the applicable
federal rate specified in section 7872(f)(2) of the Code; provided, however,
that no amount shall be payable by the Employee to the Company if and to the
extent that such payment would not reduce the amount that is subject to an
excise tax under section 4999 of the Code. In the event that the Auditors
determine that an Underpayment has occurred, such Underpayment shall promptly be
paid or transferred by the Company to, or for the benefit of, the Employee,
together with interest at the applicable federal rate specified in section
7872(f)(2) of the Code.



10. Successors.



(a) Company's Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company's business
or, assets or all or substantially all of the capital stock or assets of a
subsidiary or other business unit in which the Employee is employed to assume
this Agreement and to agree expressly in writing to perform this Agreement in
the same manner and to the same extent as the Company would be required to
perform it in the absence of a succession. For all purposes under this
Agreement, the term "Company" shall include any successor to a business or
assets of the Company which executes and delivers the assumption agreement
described in this Subsection (a) or which becomes bound by this Agreement by
operation of law.



(b) Employee's

Successors. This Agreement and all rights of the Employee hereunder shall inure
to the benefit of, and be enforceable by, the Employee's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.





11. Miscellaneous Provisions.



(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to the Employee at the home address which the Employee most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.



(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.



(c) Whole Agreement; Amendments. No agreements, representa-tions or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement may be
amended only in writing, by an instrument executed by both parties.



(d) No Setoff; Withholding Taxes. There shall be no right of setoff or
counterclaim, with respect to any claim, debt or obligation, against payments to
the Employee under this Agreement. All payments made under this Agreement shall
be subject to reduction to reflect taxes required to be withheld by law.



(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, except
their choice-of-law provisions.



(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.



(g) Arbitration. Except as otherwise provided in Section 9, any controversy or
claim arising out of or relating to this Agreement, or the breach thereof, shall
be settled by arbitration in San Jose, California, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. Discovery
shall be permitted to the same extent as in a proceeding under the Federal Rules
of Civil Procedure, including (without limitation) such discovery as is
specifically authorized by section 1283.05 of the California Code of Civil
Procedure, without need of prior leave of the arbitrator under section
1283.05(e) of such Code. Judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. All fees and expenses of the
arbitrator and such Association shall be paid as determined by the arbitrator.



(h) No Assignment. The rights of any person to payments or benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor's process, and any action
in violation of this Subsection (h) shall be void.



IN WITNESS WHEREOF, each of the parties has executed the Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.



 

___________________________________



 

ACTIONPOINT, INC.



By ________________________________



 

Title _______________________________



 

 

 